Motions Granted; Appeals Dismissed and Memorandum Opinion filed May 6,
2021.




                                     In The
                           Fourteenth Court of Appeals
                                  ____________

                               NO. 14-18-00882-CR
                               NO. 14-18-00883-CR
                                 ____________

                   KEISHUNN LAMONT REED, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                             Harris County, Texas
                    Trial Court Cause No. 1380046, 1380047


                          MEMORANDUM OPINION

      Counsel for appellant filed motions to dismiss these appeals because the trial
court granted appellant’s motion for a new trial in the interest of justice. The
granting of a motion for new trial restores the case to its position before the former
trial. See Tex. R. App. P. 21.9(b). This appeal was rendered moot by the trial
court’s April 9, 2021 order granting a new trial. Because there is no longer an
appealable judgment of conviction, we have no jurisdiction over this appeal and
can take no action other than to dismiss the appeal. See id.; Waller v. State, 931
S.W.2d 640, 643–44 (Tex. App.—Dallas 1996, no pet.) (dismissing appeal for
want of jurisdiction after motion for new trial granted because no sentence to be
appealed).

      Accordingly, we grant appellant’s motions to dismiss and dismiss the
appeals as moot. See Tex. R. App. P. 43.2(f).



                                  PER CURIAM



Panel consists of Justices Bourliot, Hassan, and Poissant.
Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2